Moncure P.
delivered the opinion of the court.
This is an appeal from a decree of the Chancery Court of the city of Eichmond rendered on the 31st day of October 1871, perpetually enjoiningthe said city from taking, or otherwise interfering with, the property of the complainant in the bill mentioned, for the purpose of widening Franklin street; unless, and until, the defendant shall acquire the legal right to do so in the mode prescribed by law.
The said property consists of a narrow strip of land lying on the north side of Franklin street, between Jefferson and Madison streets, inside of the complainant’s enclosure; and which has been within the enclosure of the complainant, and of those under whom he claims, continually for more than sixty years last *168Pas^ ’ whicb the city has never had the possession or enjoyment, for any purpose, for a single instant; hut which it claims to be entitled to as a part of Franklin street, under an alleged dedication thereof, ma<^e more than seventy years ago, by Thomas Rutherford, in his addition to the city of Richmond. The learned chancellor who decided the cause in the court below, delivered at the time a very able opinion, which is referred to in the decree appealed from, and thereby made a part of the record' in the cause. That opinion covers the whole case, and strongly presents ttie principles on which it rests; and as we entirely concur in it, we deem it sufficient to express such concurrence, without adding anything to what is there said, or saying substantially the same thing in different words.
Therefore, for the reasons assigned by the chancellor as aforesaid, we are of opinion that there is no error in the said decree and that it ought to be affirmed.
Decree affirmed.